The following opinion was filed October 15, 1910:
Per Curiam.
This cause is ruled by the decision in the case above referred to. Following that decision the demurrer for insufficiency must be sustained and the action dismissed. The court so orders.
Timlin, X, and Winslow, C. J., dissent. Barnes, X, concurs in the conclusion reached.
On October 25, 1910, the relator moved for a rehearing, and also-moved that Supreme Court Rules 37-41, relating to motions for a rehearing, be suspended. The latter motion was denied; and the motion for a rehearing was afterwards abandoned.